 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL DIXON LEWIS,                                 No. 2:19-cv-1460-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    RENEE BAKER, et al.,
15                       Defendants.
16

17           Plaintiff is a Nevada state prisoner proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. In addition to filing a complaint, he has filed a request for leave to proceed in

19   forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has not, however, filed his application for

20   leave to proceed in forma pauperis on the form used by this district.

21           Accordingly, IT IS HEREBY ORDERED that:

22           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 7) is denied without

23   prejudice;

24           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

25   Forma Pauperis By a Prisoner; and

26   /////

27   /////

28   /////
 1           3. Plaintiff shall submit, within thirty days from the date of this order, a completed
 2   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order may result
 3   in dismissal of this action.
 4   DATED: August 15, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
